Citation Nr: 0030783	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-06 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for loss of hair on the 
lower part of the legs.

2.  Entitlement to a compensable evaluation for left 
gynecomastia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1999 rating action of the Regional Office (RO) 
that granted the veteran's claim for service connection for 
left gynecomastia, and assigned a noncompensable evaluation, 
and which denied service connection for hair loss on the 
lower part of each leg.


REMAND

The veteran asserts that service connection is warranted for 
hair loss on the lower part of his legs.  The Board 
acknowledges that the service medical records are negative 
for complaints or findings of hair loss on the legs.  There 
was no indication of any abnormality of the lower extremities 
on the separation examination in December 1980.  When he was 
examined by a private physician in May 1999, the veteran 
reported that he had had bilateral hair loss on his lower 
calves since 1981, and he related it to wearing military 
boots.  Following an examination, the assessment was 
bilateral alopecia, consistent with friction/pressure of 
boots.  During a hearing at the RO in June 1999, the veteran 
testified that he noticed a hair loss on both legs shortly 
after his discharge from service.  He added that the only 
time he wore boots was during service.  Therefore, in light 
of these relevant findings, and the fact they raise a 
question as to the origin of the veteran's current loss of 
hair of the lower part of the legs, the Board is of the 
opinion that a VA examination would be of assistance to the 
Board in rendering a determination in this case.

Service connection is currently in effect for left 
gynecomastia, also characterized as a scar, postoperative 
excision of gynecomasty of the left breast, evaluated as 
noncompensable (zero percent) under diagnostic code 7805.  
Diagnostic Code 7805 provides that scars may be rated based 
on limitation of motion of the affected part affected.  A 10 
percent evaluation is also under diagnostic code 7803 for 
scars which are superficial, poorly nourished, with repeated 
ulcerations.  Under diagnostic code 7804, a 10 percent 
evaluation is warranted for superficial scars, which are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118 (2000).

On a VA fee basis examination in July 1999, the examiner 
referred by history that the veteran still has pain in the 
area of the excision; that the veteran feels some pain just 
above the area where he had the excision biopsy; and that the 
veteran medicates with Vicodin and Tylenol for the pain.  The 
examiner, however, did not specify whether the service-
connected excision scar was tender and painful on objective 
demonstration.  In view of these facts, the Board finds that 
the evidence is insufficient for purposes of adjudicating 
this claim and another VA examination is necessary.  The RO 
also should obtain all current treatment record pertaining to 
the service-connected excision scarring.

Pursuant to recently enacted legislation, the Department of 
Veterans Affairs (VA) must make "reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114, Stat. 2096, 
___(2000) (to be codified at 38 U.S.C. § 5103A).  The duty to 
assist requires that the veteran be accorded thorough and 
contemporaneous examinations that take into consideration all 
medical treatment of record.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1995).

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Accordingly, on 
remand, the RO should ensure adherence to the new statutory 
provisions.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify and furnish the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA health 
care providers who have treated him for 
hair loss on the lower part of his legs 
since his discharge from service, and for 
his service-connected left gynecomastia.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of any records identified by the 
veteran in response to this request, 
which have not been previously secured, 
to specifically include any additional 
copies of medical records from D. Lee, 
M.D., pertaining to the history and 
treatment of the veteran regarding his 
loss of hair of the lower part of the 
legs, and specifically those records 
relied upon for the conclusion regarding 
the etiology of the veteran's current 
bilateral alopecia of the lower legs.

2.  Then, the RO should schedule for a VA 
examination by a specialist in 
dermatology, if available, to determine 
the nature and extent of any hair loss on 
the lower part of his legs.  All 
necessary tests should be performed and 
the clinical manifestations should be 
reported in detail.  The claims file, 
including the service medical records, 
and the May 1999 Consultation Follow-up 
Note prepared by Dr. Lee, as well any 
other available, relevant records 
obtained pursuant to paragraph number 1, 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that any current 
loss of hair on the lower portion of the 
veteran's legs is related to, or was 
caused by, any incident of service, to 
include the veteran having worn military-
issued boots.  The rationale for any 
opinion expressed should be set forth.

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the current 
extent of the service-connected left 
gynecomastia (also characterized as a 
scar, postoperative excision of 
gynecomasty of the left breast).  All 
necessary tests should be performed and 
the clinical manifestations should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
identify and describe fully the service-
connected excision scar.  It should be 
stated whether the scarring is tender or 
painful on objective demonstration or 
productive of related functional 
limitation.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, the veteran and his representative should 
be furnished an appropriate supplemental statement of the 
case and be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


